DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 1-28 of U.S. Patent No. 11,274,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘657 patent discloses the same limitations but with narrower scope of encompassed claim limitations. The wind turbine tower is recited with a main unit and at least one side unit in a side-by-side manner along the horizontal direction that is transverse to the rotational axis and includes method of assembly.  













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main unit" and “the at least one side unit” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, or at least the limitations are recited out of order. Indeed, in line 5 of the claim, “a main unit” and “at least one side unit” are recited.
Claim 1 recites limitations directed to the connecting of the side unit and main unit, and utilizes the word “after” (see lines 7-11). This is not clear because it’s not understood if this means that the side unit is mounted to the main unit after the main unit is mounted to the yawing arrangement, or if this language just means that the main unit and side unit are positioned in a side-by-side arrangement “after” they’ve both been mounted to the yaw arrangement. The language is confusing because both interpretations seem to be a fair reading of the claims, and the specification includes embodiments whereby the side unit is mounted after the main unit is mounted to the yawing arrangement.
Claim 2 recites that the step of assembling the main unit and the at least one side unit occurs prior to transporting the main unit and the at least one side unit to the wind turbine site. However, this is unclear because claim 1 states that the side unit is connected to the main unit after the main unit is mounted to the yawing arrangement, and “the step of assembling” from claim 1 references “assembling a main unit and at least one side unit to form a nacelle”, indicating that the step of assembly is forming the nacelle itself. It is not understood how the main unit and at least one side unit are assembled prior to transport to the wind turbine site when the side unit is attached after the main unit is mounted to the yawing arrangement. 
Claim 3 recites the step of assembling the main unit and the at least one side unit occurs prior to mounting the nacelle on the yawing arrangement of the wind tower. Claim 3 is unclear for the same reasons stated above with respect to claim 2.
Claim 6 recites the step of assembling the main unit and the at least one side unit to form a nacelle occurs on the ground. This is unclear for the same reasons as stated above with respect to claim 2. Further, “the nacelle” has already been recited.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Eco 100: talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” in view of Numajiri (US 8142155).
Regarding claim 1;
Eco100 discloses a wind turbine comprising a wind turbine tower, a main unit and at least one side unit, assembling the main unit and at least one side unit to form a nacelle, mounting the nacelle on a yawing arrangement of the wind turbine tower, wherein the at least one side unit is connected to at least one side of the main unit in such a manner that the main unit and the at least one side unit are distributed side-by-side along a substantially horizontal direction which is substantially transverse to a rotational axis of a rotor of the wind turbine.
Eco100 discloses the finished wind turbine tower, nacelle, and side units, rotor and hub, but fails to explicitly teach transporting the main unit and side unit to the wind turbine site, whereby the side unit is mounted after the mounting of the main unit to the yawing arrangement.
Numajiri teaches a method for constructing a wind turbine generator, including transporting a plurality of modular units that form the nacelle. The nacelle (3) is constructed with a front module (11), rear module (21), and yaw module (31). The yaw module (31), the front module (11), and the rear module (21) are manufactured in, for example, factories, and are transported to a site where the wind turbine generator (1) is to be constructed by a vehicle such as a trailer (Col. 9, Lines 25-28). The yaw module is attached to the tower first, followed by the front module. Thereafter, the remaining modules are attached (see Figures 5-9). 
Because Eco100 discloses a modular wind turbine nacelle that is constructed of multiple housing parts, and because Numajiri similarly discloses an alternative modular wind turbine nacelle that is constructed of multiple housing parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eco100 such that the main unit and at least one side unit are transported to the wind turbine site whereby the main unit is attached to the yawing arrangement as taught by Numajiri for the purposes of reducing construction costs as smaller vehicles can transport the individual modules and require a smaller erecting cranes, thereby reducing construction costs (Numajiri, Col. 10, Lines 56-64).
	Regarding claim 10, Eco100 in view of Numajiri teaches the method according to claim 1 above. Eco100 further discloses the at least one side unit includes a first side unit and a second side unit and the main unit has a first side and a second side opposing the first side, wherein the step of assembling the main unit and the at least one side unit further comprises: assembling a first side unit to the first side of the main unit and the second side unit to the second side of the main unit in such a manner that the main unit and the first and second side units are distributed side-by-side along the substantially horizontal direction which is substantially traverse to the rotational axis of the rotor of the wind turbine (see Figures of Eco100, there are two side units on each side of the main unit of the nacelle).
	Claims 2-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Eco 100: talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” in view of Numajiri (US 8142155), and further in view of Nordex (DE 102007062622).
	Such that the claims are definite and understood, despite the conflicting claim language:
	Eco100 in view of Numajiri teaches the method according to claim 1 above.
	Eco100 fails to teach the step of assembling the main unit and the at least one side unit occurs prior to transporting the main unit and the at least one side unit to the wind turbine site, the step of assembling the main unit and the at least one side unit occurs prior to mounting the nacelle on the yawing arrangement of the wind turbine tower, and the step of assembling the main unit and the at least one side unit to form a nacelle occurs on the ground.
	Nordex teaches the assembly of a wind turbine nacelle with a main unit (16) and at least one side unit (30). The wind turbine is utilized for an offshore application (see title). Nordex further teaches the assembly occurs on the ground (Paragraph 42). As the wind turbine is utilized in an offshore application, and the preassembly occurs “on the ground”, the main unit and side unit are assembled into the nacelle prior to transporting the nacelle to the wind turbine site and prior to mounting the nacelle on the tower.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eco100 such that the step of assembling the main unit and the at least one side unit occurs prior to transporting the main unit and the at least one side unit to the wind turbine site, the step of assembling the main unit and the at least one side unit occurs prior to mounting the nacelle on the yawing arrangement of the wind turbine tower, and the step of assembling the main unit and the at least one side unit to form a nacelle occurs on the ground as taught by Nordex for the purposes of preassembling the unit prior to exposure to water/ocean, as offshore applications are more efficient. Higher wind speeds and consistency in direction means offshore installations require fewer turbines to produce the same amount of energy as onshore wind farms.
	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Eco 100: talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” in view of Numajiri (US 8142155), and further in view of Stiesdal (US 8011893).
	Eco100 in view of Numajiri teaches the method according to claim 1 above. 
Eco100 fails to teach the at least one side unit includes at least one turbine component mounted therein prior to transporting the at least one side unit to the wind turbine site, and the at least one wind turbine component mounted therein prior to mounting the nacelle on the yawing arrangement of the wind turbine tower.
Numajiri teaches the yaw module (31), the front module (11), and the rear module (21) are manufactured in, for example, factories, and are transported to a site where the wind turbine generator (1) is to be constructed by a vehicle such as a trailer (Col. 9, Lines 25-28). The modules are shown in Figure 3, and include the wind turbine components mounted therein. Stiesdal teaches an analogous modular wind turbine nacelle with a hub (13), a module (22) that comprises a main shaft bearing arrangement and shaft (16), a module (23) that comprises a generator, a module (24) comprising a control unit, a module (25) comprising a cooling unit, a module (26) that comprises a transformer. The cooling unit can be an offshore cooling/climate control module (25a) or a hot climate cooling module (25b), and the last module (26) can include a standard transformer (26a) or a transformer module (26b) with a helihoist platform (28). Stiesdal further teaches “having the nacelle 2 of the wind turbine 1 divided into the single modules 4-8 it becomes possible to manufacture the single modules 4-8 at separate locations and to assemble the modules 4-8 for forming a complete nacelle 2 first during the installation of the wind turbine 1. This facilitates the transportation of the modules 4-8 to the site of erection as well as the specialization of manufacturing of certain modules at competence centres. Each module 4-8 is able to be transported or shipped completely, wherein in particular the housing part and an additional packaging of the module at both ends of the module provides mechanical and weather protection during transportation of the module” (Col. 5, Lines 16-28).
Because Numajiri teaches that the modules are manufactured as “modules” at factories prior to transportation to a site that the wind turbine is constructed, and because Stiesdal teaches that the modules that are utilized to construct the nacelle contain wind turbine components so that each of the modules can be manufactured at “competence centres” which are specialized in the manufacturing of the respective module and ae able to be transported or shipped “completely” with provided weatherization and mechanical protection during transport, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eco100 such that the at least one side unit includes at least one turbine component mounted therein prior to transporting the at least one side unit to the wind turbine site, and the at least one wind turbine component mounted therein prior to mounting the nacelle on the yawing arrangement of the wind turbine tower as taught by Numajiri and Stiesdal for the purposes of reducing cost through a “competent” manufacturing process that is specialized in the respective module, and in case of a failure of a complete module the respective module is able to be replaced.
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Eco 100: talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” in view of Numajiri (US 8142155), and further in view of Viladomiu i Guarro (7735808), hereinafter referenced as “Guarro”.
Regarding claim 7;
		Eco100 in view of Numajiri teaches the method according to claim 1 above.
	Eco100 fails to teach disconnecting the at least one side unit from the main unit; and lowering the at least one side unit from the main unit directly adjacent and substantially parallel to the main unit. Eco100 further fails to teach 
Guarro teaches the utilization of a carriage module (5a) that is attached to the main module of a nacelle (1). The carriage module is utilized to raise and lower in a manner that is substantially parallel and directly adjacent to the main unit (see Figure 6, the raising of the carriage frame is directly adjacent and substantially parallel to the main unit as the coupling structures (5c, 5d) mate with the nacelle coupling (B)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eco100 such that the at least one side unit is disconnected from the main unit and lowered the at least one side unit from the main unit directly adjacent and substantially parallel to the main unit as taught by Guarro for the purposes of performing maintenance on the turbine, as the unit can be utilized to raise/lower components necessary for performing maintenance. 
Regarding claim 9;
		Eco100 in view of Numajiri teaches the method according to claim 1 above.
	Eco100 fails to teach the main unit has an interface to which the at least one side unit is connected, the method further comprising: disconnecting the at least one side unit from the interface of the main unit; lowering the at least one side unit; hoisting a crane to a position adjacent the interface; and connecting the crane to the interface.
Guarro teaches a wind turbine nacelle with a main unit (1) that has an interface to which a side unit is connected (near B) which can be disconnected (coupling 5c, 5d of the carriage 5a) and lowered. A crane (6) is hoisted (“the first power hoist 3 hoists the second power hoist 4 (see FIG. 2) and the crane 6 from the workplace ground”), and the crane is connected to the interface (at B). The heavy components can be handled easily at low cost using simple system, by hoisting chain power hoist on nacelle frame, using preceding power hoist which is less powerful than chain power hoist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eco100 such that the main unit has an interface to which the at least one side unit is connected, the method further comprising: disconnecting the at least one side unit from the interface of the main unit, lowering the at least one side unit, hoisting a crane to a position adjacent the interface; and connecting the crane to the interface as taught by Guarro for the purposes of handling heavy components at low cost as the transportation of cranes to the site where the wind turbine is operating is usually required with the resulting added cost of transportation apart from crane renting.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Eco 100: talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” in view of Numajiri (US 8142155) and Stiesdal (US 8011893), and further in view of Viladomiu i Guarro (7735808), hereinafter referenced as “Guarro”.
Eco100 in view of Numajiri and Stiesdal teaches the method according to claim 4 above. Eco100 further discloses a different side unit at a position adjacent to the main unit directly adjacent and substantially parallel to the main unit, and is connected in such a manner that the main unit and the first and different units are distributed side-by-side along the substantially horizontal direction which is substantially traverse to the rotational axis of the rotor of the wind turbine (see Figures of Eco100, there are two side units on each side of the main unit of the nacelle).
Eco100 doesn’t explicitly state that the side unit is hoisted to the position.
Guarro teaches the utilization of a carriage module (5a) that is attached to the main module of a nacelle (1). The carriage module is utilized to raise and lower in a manner that is substantially parallel and directly adjacent to the main unit (see Figure 6, the raising of the carriage frame is directly adjacent and substantially parallel to the main unit as the coupling structures (5c, 5d) mate with the nacelle coupling (B)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eco100 such that the at least one side unit is disconnected from the main unit and lowered the at least one side unit from the main unit directly adjacent and substantially parallel to the main unit as taught by Guarro for the purposes of performing maintenance on the turbine, as the unit can be utilized to raise/lower components necessary for performing maintenance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745